Citation Nr: 0421120	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  01-06 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC



THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or at the 
housebound rate.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran had active duty from June 1967 to July 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 rating decision by the RO.  



FINDINGS OF FACT

1.  The veteran's sole service-connected disability is that 
of post-traumatic stress disorder (PTSD), rated as 100 
percent disabling.  

2.  The veteran is not shown to be blind, or nearly blind, or 
institutionalized in a nursing home on account of service-
connected physical or mental incapacity.  

3.  The service-connected PTSD is not shown to render the 
veteran unable to care for most of his daily personal needs 
or to protect himself from the hazards and dangers of his 
daily environment without the regular assistance of another.  

4.  The veteran is not shown to be confined to his home or 
its immediate premises by reason of his service-connected 
disability.  



CONCLUSIONS OF LAW

1.  The requirements for the assignment of special monthly 
compensation based on the need for regular aid and attendance 
of another person are not met. 38 U.S.C.A. § 1114(l), (West 
2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2003).  

2.  The requirements for the assignment of special monthly 
compensation by reason of the veteran being housebound or at 
the housebound rate are not met. 38 U.S.C.A. §§ 1114(s), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

Prior to the veteran's appeal, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's claim, the Board notes that the 
RO issued a letter dated in December 2003 that informed the 
veteran of the medical and other evidence needed to 
substantiate his claim and of what medical or other evidence 
he was responsible for obtaining.  VA also identified which 
evidence it was responsible for obtaining.  

In the February 2001 RO decision and the April 2001 Statement 
of the Case (SOC), the RO provided the veteran with the 
pertinent rating schedule provisions regarding his claims for 
special monthly compensation.  The veteran was also provided 
the regulations pertaining to VA's duty to assist in the 
development of claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the veteran was accorded a VA examination that was 
completed in January 2000.  In November 2000, the RO obtained 
a VA addendum opinion report to the January 2000 VA 
examination.  

In a January 2001 statement in support of claim, the veteran 
revoked his appointment of an accredited representative.  He 
has not suggested that there are missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  



Factual Background

In a statement received on November 8, 1999, the veteran 
submitted his claim for a 100 percent disability rating for 
his service-connected PTSD.  

The VA outpatient treatment records dated from October 1999 
to August 2000 indicate that the veteran was studying to be a 
paralegal under the vocational rehabilitation program.  He 
had monthly psychiatric treatment in which he complained of 
having some sleep problems with continued nightmares and 
flashbacks.  

Also, the record contains evidence that the veteran was seen 
on a walk-in basis for other health concerns such as 
ulcerative colitis, upper respiratory infections, sinusitis, 
nutritional consultations and dental check-ups.  

In January 2000, the veteran was examined for VA purposes.  
The examiner noted that the veteran was 50 percent disabled 
due to his service-connected PTSD.  In April 1986, the 
veteran had suffered a right-sided stroke that had resulted 
in left-sided paralysis.  After his stroke, the veteran was 
unable to work.  

The veteran was noted to receive psychiatric and neurological 
treatment for his conditions.  He reported problems with 
concentration with severe impairment in his ability to retain 
information.  He reported forgetfulness and short-term memory 
problems.  Long-term memory seemed to be unaffected.  

The veteran reported a history of high-risk behavior such as 
walking through dangerous parts of the city, looking for 
confrontation.  The veteran admitted to increasing use of 
alcohol to control his anger attacks and other symptoms.  The 
examiner commented that the veteran was "very diligent about 
keeping his various appointments."  

The RO found the January 2000 VA examination to be inadequate 
based on an unsupported GAF score and incomplete mental 
examination.  Another PTSD examination was ordered and 
completed in November 2000.  The veteran was noted to be 
taking paralegal classes at a local university.  However, he 
had been unable to work for a 12-month period.  He was noted 
to be separated from his wife and had "virtually no social 
relationships, no activities or leisure pursuits."  

On mental status examination, the examiner noted that the 
veteran had impairment of thought process with paranoid 
ideation that interfered with clear and adequate 
communications.  He did not experience delusions or 
hallucinations.  

The veteran's interaction with the examiner was noted to be 
"antagonistic" with inappropriate eye contact and behavior.  
The examiner noted that the veteran "[did] have the ability 
to maintain minimum personal hygiene" and was oriented to 
person, place and time.  

The veteran reported having difficulty with short-term memory 
and the need to write down dates clearly in order to remember 
them.  The veteran exhibited and practiced obsessive, 
ritualistic behaviors in that he woke up at 3am and " 
'patrols the perimeter' almost as if he was back in 
Vietnam."  

The examiner noted no evidence of panic attacks.  The 
examiner reported that the veteran had been alcohol and 
substance free since his stroke.  While the veteran was found 
competent to handle his funds, the examiner opined that the 
emotional press of his experiences would not allow him to 
return to the workforce.  


Legal Criteria

The law provides that a veteran who, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of both feet, one hand and one foot, or 
is blind in both eyes, with 5/200 visual acuity or less or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, shall receive the provided level 
of compensation.  38 U.S.C.A. § 1114(l) (West 2002).  

The regulations provide that the special monthly compensation 
provided by 38 U.S.C. A. § 1114(l) is payable for anatomical 
loss or loss of use of both feet, one hand and one foot, 
blindness in both eyes with visual acuity of 5/200 or less or 
being permanently bedridden or so helpless as to be in need 
of regular aid and attendance.  38 C.F.R. § 3.350(b) (2003).  

The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a).  38 C.F.R. § 3.350(b)(3) (2003).  The 
criteria for rating "permanently bedridden" are also 
contained in 38 C.F.R. § 3.352(a).  

The regulations provide that, where possible, determinations 
should be on the basis of permanently bedridden rather than 
for need of aid and attendance, except where 38 U.S.C. § 
1114(r) is involved, to avoid reduction during 
hospitalization where aid and attendance is provided in kind.  
38 C.F.R. § 3.350(b)(4) (2003).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  

"Bedridden" will be a proper basis for the determination, 
where "bedridden" is that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  

The particular personal functions, which the veteran is 
unable to perform, should be considered in connection with 
his or her condition as a whole.  It is only necessary that 
the evidence establish that the veteran is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him to be in bed. They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (2003).  

The law provides special monthly compensation if the veteran 
has a service-connected disability rated as total, and (1) 
has additional service-connected disability or disabilities 
independently ratable at 60 percent or more, or, (2) by 
reason of such veteran's service-connected disability or 
disabilities, is permanently housebound.  

The requirement of "permanently housebound" will be 
considered to have been met when the veteran is substantially 
confined to such veteran's house (ward or clinical areas, if 
institutionalized) or immediate premises due to service- 
connected disability or disabilities, which it is reasonably 
certain, will remain throughout the veteran's lifetime.  38 
U.S.C.A. § 1114(s) (West 2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  


Aid and Attendance

The veteran seeks special monthly compensation benefits based 
on the need for the regular aid and attendance of another 
person.  

The Board notes that the only service-connected disability is 
the veteran's PTSD.  While the veteran has argued that his 
stroke residuals are the result of his service-connected 
PTSD, his statements in this regard cannot constitute 
competent evidence to support his claim. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Based on a review of the evidence of record, the Board finds 
that the veteran is not shown to be so helpless due to the 
service-connected PTSD that the regular aid and attendance of 
another is required.  Further, the veteran has not asserted 
that he is bedridden due to his service-connected PTSD.  

While the evidence shows that the veteran suffered some left-
sided impairment, it does not support a finding that the 
veteran has lost the use of his left arm or leg such that he 
is permanently bedridden or helpless due to service-connected 
disability.  

Further, there is evidence that the veteran is capable of 
routine functions such as managing his funds and meeting his 
basic needs of daily life.  In the January 2000 and November 
2000 VA examination reports, the examiner noted that the 
veteran was capable of maintaining minimal personal hygiene.  
The veteran also was noted to be taking paralegal classes at 
a local school.  

In the VA outpatient treatment records, the veteran was noted 
to receive regular psychiatric treatment for his PTSD and 
other health concerns.  The Board notes that none of the 
veteran's medical records dated from 1999 to 2000 refer to a 
history of psychiatric symptoms that rendered him so helpless 
as to be in need of regular aid and attendance or 
"permanently bedridden" as provided in 38 C.F.R. §§ 
3.350(b)(3), 3.352(a) (2003).  

Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others. 38 
C.F.R. § 3.352(a) (2003).  

In this case, while there was evidence presented in personal 
hearings that the veteran's former spouse, a registered 
nurse, had encouraged him to seek medical treatment for his 
PTSD, there is no evidence that the veteran was ever 
dependent on her for regular aid and attendance.  

Also, the November 2000 VA examiner noted that the veteran's 
condition would not improve to the extent that he would be 
able to work.  However, he was not shown to experience 
delusions, hallucinations or panic attacks.  The veteran 
reported only having difficulty with short-term memory and 
the need to write down dates clearly in order to remember 
them, but he was noted to be oriented.  

In addition, the veteran also is not shown to be unable to 
protect himself from the hazards of his daily environment 
without assistance.  The VA examiner in this regard noted 
that he was competent to handle his funds.  

Hence, the Board concludes that the requirements for special 
monthly compensation based on the need for regular aid and 
attendance of another person are not met.  38 U.S.C.A. §§ 
1114(l)(s), 5103A (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2003).  


Housebound

In this case, the veteran does have service-connected PTSD 
that is rated as 100 percent disabling.  In a February 2001 
rating decision, the RO assigned a 100 percent disability 
rating for the service-connected PTSD, effective on November 
8, 1999.  However, the evidence does not establish that he is 
permanently housebound as a result of his service-connected 
PTSD.  

In fact, in his January and November 2000 VA examinations 
reports, the veteran was attending university-level paralegal 
courses at school.  As noted previously, the veteran receives 
regular medical treatment from VA.  The evidence does not 
show he was substantially confined to his house or 
institutionalized as a result of his service-connected PTSD.  
38 C.F.R. § 3.350(i).  

The evidence also does not establish that he has additional 
service-connected disability that is independently ratable at 
60 percent or more.  38 U.S.C.A. § 1114(s).  It is not 
contended or shown in the evidence that the veteran has 
another service-connected disability that is independently 
ratable at 60 percent or more.  

The Board finds that the veteran is not substantially 
confined to his home or institutionalized in a nursing home 
on account of service-connected disability.  The Board 
concludes that the criteria for special monthly compensation 
at the housebound rate are not met. 38 U.S.C.A. §§ 1114(s), 
5103A; 38 C.F.R. §§ 3.350, 3.351, 3.352.  



ORDER

Special monthly compensation based on the need for regular 
aid and attendance or at the housebound rated is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



